           Case 1:18-cr-00253-DAD-BAM Document 185 Filed 01/27/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00253-DAD-BAM
11                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
12                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         AND ORDER
13   PATRICK MALDONADO, et al.,
                                                         DATE: February 10, 2021
14                                Defendants.            TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
15

16          This case is set for a status conference on February 10, 2021. On May 13, 2020, this Court
17 issued General Order 618, which suspends all jury trials in the Eastern District of California until further

18 notice and allows district judges to continue all criminal matters, excluding time under the Speedy Trial

19 Act with reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s

20 subsequent declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit
21 Judicial Council’s Order of April 16, 2020 continuing this court’s judicial emergency for an additional

22 one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with

23 additional findings to support the exclusion in the Judge’s discretion. This and previous General Orders

24 were entered to address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has
26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00253-DAD-BAM Document 185 Filed 01/27/21 Page 2 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

26 continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 185 Filed 01/27/21 Page 3 of 5


 1                                               STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for a status conference on February 10, 2021.

 5         2.      By this stipulation, defendant now moves to continue the status conference until April 28,

 6 2021 at 1:00 p.m., under Local Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     Counsel for defendants desire additional time to confer with their clients and

 9         conduct further investigation.

10                 b)     Counsel for defendants believe that failure to grant the above-requested

11         continuances would deny them the reasonable time necessary for effective preparation, taking

12         into account the exercise of due diligence.

13                 c)     The government does not object to the continuances and agrees to keep the

14         government’s offer open until April 28, 2021.

15                 d)     In addition to the public health concerns cited by General Order 617, and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because the defendant does not consent to proceed using videoconferencing or

18         telephone conferencing pursuant to General Order 614.

19                 e)     Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendants in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of February 10, 2021 to April 28,

24         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code

25         T4) because it results from a continuance granted by the Court at defendants’ request on the basis

26         of the Court’s finding that the ends of justice served by taking such action outweigh the best

27         interest of the public and the defendant in a speedy trial.

28         4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 185 Filed 01/27/21 Page 4 of 5


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4   Dated: January 25, 2021                                MCGREGOR W. SCOTT
                                                            United States Attorney
 5

 6                                                          /s/ KAREN A. ESCOBAR
                                                            KAREN A. ESCOBAR
 7                                                          Assistant United States Attorney
 8 DATED:          January 25, 2021
 9
                                                        /s/ Anthony Capozzi
10                                                      ANTHONY CAPOZZI
                                                        Counsel for Defendant Maldonado
11   DATED:        January 25, 2021
12                                                      /s/ Kevin P. Rooney
13                                                      KEVIN P. ROONEY
                                                        Counsel for Defendant Zambrano
14 DATED:          January 25, 2021

15                                                      /s/ Peter Jones
                                                        PETER JONES
16                                                      Counsel for Defendant Vo
17 DATED:          January 25, 2021

18                                                      /s/ Charles Lee
                                                        CHARLES LEE
19                                                      Counsel for Defendant McGowan
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 185 Filed 01/27/21 Page 5 of 5

                                                  ORDER
 1
            IT IS SO ORDERED that the status conference is continued from February 10, 2021, to April 28,
 2
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 3
     U.S.C.§ 3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    January 26, 2021                        /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
